J-S42015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: THE ADOPTION OF H.O. AND                          IN THE SUPERIOR COURT OF
L.D.,                                                          PENNSYLVANIA

                            Appellees



APPEAL OF: J.O., NATURAL FATHER

                                                                No. 27 WDA 2016


                 Appeal from the Decree December 3, 2015
                In the Court of Common Pleas of Erie County
            Orphans’ Court at No(s): No. 65A, 65 in Adoption 2015


BEFORE: SHOGAN, OTT, and FITZGERALD,* JJ.

JUDGMENT ORDER BY SHOGAN, J.:                                     FILED MAY 4, 2016

       Appellant,    J.O.    (“Father”),       appeals   from    decrees   entered   on

December 3, 2015, in the Erie County Court of Common Pleas that

terminated his parental rights to his minor children L.D. and H.O.1               Upon

review, we conclude that it is necessary to remand this matter to the

orphans’ court for the preparation of a Pa.R.A.P. 1925(a) opinion.

       After the entry of the decrees terminating Father’s parental rights on

December 3, 2015, Father filed a timely appeal. Contained within Father’s

notice of appeal at orphans’ court docket numbers 65 in Adoption 2015 and

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Father’s duplicative pro se appeal at 36 WDA 2016 was dismissed by this
Court sua sponte in an order filed on February 19, 2016.
J-S42015-16



65A in Adoption 2015 was a statement of counsel’s intention to withdraw

pursuant     to   Anders      v.    California,   386 U.S. 738   (1967)2   and

Pa.R.A.P.1925(c)(4). See In the Interest of J.T., 983 A.2d 771, 772 (Pa.

Super. 2009) (applying Anders procedures and Pa.R.A.P. 1925(c)(4) to

appeals involving the termination of parental rights).         On March 4, 2016,

counsel filed an Anders brief, and on March 7, 2016, counsel filed a petition

to withdraw.

       Following the filing of the appeal, the orphans’ court informed this

Court that it would not draft an opinion because counsel sought to withdraw.

Letter, 1/29/16.      We caution that the filing of a statement of intent to

withdraw as counsel pursuant to Anders and Pa.R.A.P.1925(c)(4) does not

relieve the orphans’ court of its duty to provide the rationale for its decision

under Pa.R.A.P. 1925(a)(2).

       Due to the permanency of an order involuntarily terminating parental

rights, and because the orphans’ court’s rationale for termination under 23

Pa.C.S. § 2511(a) and (b) is so cursory in the notes of testimony,3 we are

constrained to remand for a thorough opinion. Accordingly, we remand this




____________________________________________


2
    Anders sets forth the requirements for counsel to withdraw from
representation on direct appeal. See also Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
3
    N.T., 12/3/15, at 22-23.



                                           -2-
J-S42015-16



case, and direct the orphans’ court to file a Pa.R.A.P. 1925(a) opinion no

later than fourteen days from the date of this decision.4

       Case remanded. Jurisdiction retained.5




____________________________________________


4
  This accelerated time frame is due to the nature of this case. See In re
T.S.M., 71 A.3d 251, 269 (Pa. 2013) (noting “the ticking clock of childhood”
and “the need to expedite children’s placement in permanent, safe, stable,
and loving homes”).
5
  We will address counsel’s petition to withdraw after remand. Accordingly,
Patrick W. Kelley, Esquire, remains Father’s counsel of record.



                                           -3-